1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the following formal matters: 
	The claim for priority set forth in the Application Data Sheet filed February 26, 2021 and in the priority claim at page 1, first paragraph, of the specification is objected to because the relationship between the instant application and parent application PCT/CN2020/131148 is incorrect.  The instant application is a continuation-in-part, rather than a continuation, of the parent application ‘148 because of the presence of subject matter in the instant application which is not present in the disclosure of the parent application ‘148.  The subject matter which is present in the instant application, but which is not present in the disclosure of the parent application ‘148, is the incorporation by reference at page 1, first paragraph, to the priority application Chinese Patent Application No. 20201001700.8.  The parent application ‘148 does not include such an incorporation by reference in its disclosure.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”  The examiner recognizes that the incorporation by reference statement present in the instant application, being contained in specification as originally filed, is part of the original disclosure of the instant application.  See 37 CFR 1.115(a)(1).  This objection is not a new matter objection under 35 U.S.C. 132 but rather is an objection to the priority claim.  Correction is required.
This objection is repeated from section 2 of the Office action mailed April 25, 2022.  Applicant did not traverse this objection, either by amendment or argument, in the response filed June 13, 2022.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
3.	It should be noted that Applicant has not submitted the certified copy of the foreign priority document necessary to perfect their claim for priority under 35 U.S.C. 119(a)-(d).  See Box 12 of the Office Action Summary (PTOL-326), attached to the Office action mailed April 25, 2022 and to this Office action.  Because this application is a regular U.S. application, a copy of the foreign priority document will not be forwarded from the PCT Receiving Office.
4.	Claims 9-11 and 14-16 are allowed.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 17, 2022